Citation Nr: 1404494	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard (ARNG) from March 2, 1980 to June 9, 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2011, this matter was remanded by the Board for additional development.  


FINDINGS OF FACT

During his period of ACDUTRA, the appellant was seen for back complaints that were similar to complaints he had prior to service and related to a pre-service injury; chronic underlying superimposed back pathology was not manifested in, or shown to be related to such period of service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 2002); 38 C.F.R. § 3.1, 3.102, 3.303, 3.304, 3.306, 3.380 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The appellant's service treatment records (STRs) and pertinent post-service treatment records have been secured.  On May 2011 Board remand, the Board sought additional private treatment records.  The Veteran subsequently submitted a response indicating that he has no additional evidence to submit.  Accordingly, the Board finds that all efforts to obtain pertinent treatment records have been exhausted.  The RO arranged for VA examinations in August 2007 and June 2011.  The Board finds that the examination reports, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

Service connection is warranted for disability resulting from personal injury or disease incurred in or aggravated by service.  Service connection may be granted for a disability which is the result of disease or injury incurred or aggravated in line of duty during active military, naval, or air service (which can include a period of ACDUTRA during which an individual became disabled).  38 U.S.C.A. §§ 101(24), 1131.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); cf. Paulson v. Brown, supra, at 470-471 (the presumption of aggravation does not apply in the case of a claimant with only ACDUTRA and no service-connected disabilities).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.          § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant's DD 214 reflects that he served from March 2, 1980 to June 9, 1980.  The NPRC has verified that this period of service was ACDUTRA, and that he had no active duty other than for training purposes.

On July 1979 service entrance report of medical history, there is no notation related to the back.  Numerous STRs dated in March 1980 reflect that the Veteran sought treatment for back pain and consistently reported a back injury in the summer of 1979 (prior to enlistment).  A back examination was negative and lumbar spine X-rays were normal.  A March 1980 STR notes "lumbar strain/pain, chronic x 4 yrs."  On June 1980 separation examination, the spine was normal on clinical evaluation.

On November 1982 VA general medical examination, there were no complaints, treatment, or diagnosis related to the back.

Private treatment records dated from 1990 to 1993 show ongoing complaints of low back pain.  In May 1991, sciatica was diagnosed.  A June 1992 record notes a diagnosis of sciatica and muscle spasm and an April 1993 record notes a diagnosis of chronic back pain. 

Additional private treatment records dated from 2002 to 2008 show ongoing complaints of low back pain.  A May 2003 X-ray report notes moderate disc narrowing at L5-S1 osteophytosis beginning at the mid and lower lumbar vertebral bodies.  An October 2003 record notes that the appellant reported being in a car accident that month and stated that he had Valium prescribed for muscle pain and body aches.  In November 2004, the appellant presented to the emergency room with a two week history of low back pain with radiation to both lower extremities.  The admitting diagnosis was acute lumbosacral strain, rule out herniated nucleus pulposus with neurologic compromise.  In November 2004, a lumbosacral spine X-ray revealed minimal degenerative changes with no acute fracture or subluxation and an electromyographic examination was negative for the lumbar spine.  A November 2004 lumbar spine MRI revealed a mild bulging disc at L4-5.  Additional diagnostic testing of the lumbar spine at that time found degenerative disc disease (DDD) from L2-L3 through L4-L5.  In December 2008, the appellant again reported being involved in a car accident and stated that all of his problems resulted from that accident.

On August 2007 VA examination, the appellant reported developing low back pain during physical training in service in 1979.  He stated that he was then seen by a physician who prescribed pain medication and light duty for several months, and that he was medically discharged in 1980.  He also reported being involved in a pedestrian auto accident in 2003.  He stated that his back pain worsened after this injury and has persisted since.  On present examination, the appellant reported constant, dull low back pain at a 6 out of 10.  He denied any weakness, stiffness, or fatigability.  Lumbosacral strain was diagnosed.  The examiner opined that the appellant's current low back condition is most likely due to the pedestrian auto accident in the year 2003; he stated that he could not offer an opinion about whether the appellant's low back condition was related to service without resorting to speculation.

On June 2011 VA examination, the examiner noted the history of the appellant's low back disability, including reports of low back pain in service and reports of a preexisting back injury.  Following physical examination, chronic lumbosacral strain was diagnosed.  The examiner opined that there is no evidence that the appellant had exacerbation of his low back pain while he was on active duty.  The examiner stated that there is evidence in the medical record that the Veteran had low back pain pre-existing his entry into service and that there is evidence he had more of the same low back pain while in service.  Additionally, the examiner noted potentially inconsistent records.  It was noted that an examination report noted there was limitation of flexion due to pain, but that later the appellant bent down to pick up something that fell to the floor.  The examiner further noted that he was the appellant's examiner on his initial VA examination in 1982, and indicated that on that examination the appellant did not mention low back pain or state that he was going to claim [of service connection] for a low back disability.  For these reasons, the examiner concluded that the appellant had preexisting low back pain prior to entering service, and that the low back pain was not permanently exacerbated while in service.  The examiner stated that the appellant subsequently developed low back pain again, many years after separation from active duty, and thus, he reasoned that the diagnosis on present examination is not related to the appellant's three month period of active duty in 1980.

As the appellant's only active service was ACDUTRA and he has not established service connection for any disability, he is not entitled to the presumption of soundness on entry in service.  The Board must look to the credible evidence of record to determine if a low back disability preexisted his period of ACDUTRA.  In this regard, numerous STRs at entrance into service reflect that the appellant reported a pre-service back injury.  The records note that he reported injuring his back in the summer of 1979.  The Board acknowledges the appellant's February 2011 testimony, indicating that his back disability did not preexist service; however, the Board finds more probative the history he provided in conjunction with medical treatment in-service (less than one year after a reported injury), as that history in service was contemporaneous history offered in a clincial setting, whereas the testimony in February 2011 consisted of accounts of events nearly 31 years prior (given in connection with a claim for service-connection, and therefore, self-serving).  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As a back disability is shown to have pre-existed the appellant's period of ACDUTRA, to establish service connection for such disability, he must show that the preexisting low back disability was aggravated during service.  To establish aggravation, it must be shown that during service the low back disability increased in severity beyond natural progression during the ACDUTRA.  The competent (medical) evidence in the record that directly addresses whether or not a back disability was aggravated during ACDUTRA consists of the June 2011 VA examiner's opinion [The Board notes that an August 2007 VA examiner's opinion is inadequate for rating purposes, as the examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390-92 (2010).] that there is no evidence to support that an exacerbation of the appellant's preexisting low back pain occurred during service.  The examiner stated that many years after his separation from service the appellant again developed low back pain which is unrelated to his preexisting low back pain.  The opinion provider is a physician who expressed familiarity with the record, cited to factual data (including that an intervening examination revealed normal findings), and provided a detailed explanation of rationale.  The opinion is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.

Also against a finding that the appellant's low back disability increased in severity during service are the appellant's STRs, postservice treatment records, and his own earlier, more contemporaneous statements.  Significantly, his June 1980 separation examination found his spine normal on clinical evaluation.  If a low back disability was clinically aggravated by service, logically, there would have been some notation of such on separation examination.  

Furthermore, the appellant filed an initial disability claim in April 1982, less than two years following his period of ACDUTRA.  At that time, he claimed disabilities of the right thigh and right shoulder, but did not mention a back disorder.  On VA general medical examination in November 1982 in association with the disability claim, there was no notation of complaints, diagnosis, or treatment noted regarding the back.  If he then had a low back disability which he believed was incurred or aggravated in service, logically it would seem that he would have reported it.

Finally, postservice treatment records reflect that the appellant was involved in a motor vehicle accident in 2003 and had resulting muscle aches and pains.  Notably, a December 2008 record indicates that the Veteran reported his history of a car accident and stated that "all 'his troubles' started there."  In other words, there is contemporaneous evidence that relates the Veteran's current back disability to a post-ACDUTRA etiological factor.  Against this background, the Board finds his allegations attributing his current back disability to his period of ACDUTRA in 1980 to be unsupported and contradicted by more contemporaneous evidence, and outweighed in probative value by the evidence against his claim.
Accordingly, the Board finds that the preponderance of the evidence is against a finding that the appellant's current low back disability was incurred in or aggravated by his period of ACDUTRA.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


